               Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 1 of 12



 1                                                            HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10   CARMEN TAGEANT,
                                                        CASE NO. 2:19-cv-01082-JLR
11
                             Plaintiff,
12                                                      DEFENDANT MICHAEL ASHBY’S
            vs.                                         MOTION FOR CERTIFICATION OF
13                                                      EMPLOYMENT
     MICHAEL ASHBY, in his personal capacity,
14                                                      NOTED ON MOTION CALENDAR:
                             Defendant.                 Friday, August 2, 2019
15

16                           I. INTRODUCTION AND RELIEF REQUESTED
17
            Carmen Tageant filed a lawsuit for assault, battery, and intentional infliction of
18
     emotional distress against Defendant Interim Chief of the Nooksack Tribal Police Department
19
     Michael Ashby personally. She alleges that when she arrived at the Tribal Elections Board
20
     office on January 5, 2018 to deliver her candidate application, Chief Ashby allowed her into
21
     Election office, then the Election Superintendent announced that Ms. Tageant was “too late.”
22
     She alleges that Chief Ashby then “forcefully grabbed both of Ms. Tageant’s arms just above
23

24   her shoulders and violently pushed her back.” Complaint at 4:18-19.

25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR           F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 1               200 W. THOMAS ST., SUITE 500
                                                   SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                         TEL 206 441-4455
                                                   FAX 206 441-8484
               Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 2 of 12



 1          Chief Ashby, who was only protecting the office property as a “civil standby” service

 2   denies ever touching Ms. Tageant. Because Chief Ashby was a Tribal officer and an employee
 3   of the federal government for Federal Tort Claim Act (FTCA) purposes, he tendered Ms.
 4
     Tageant’s lawsuit to the United States. Before the United States will accept such a tender and
 5
     thus substitute itself as a defendant for a Tribal officer, it must first “certify” that the officer
 6
     was a federal employee acting in the scope of his employment at the time of the incident. Here,
 7
     the United States denied certification.
 8
            Accordingly, Chief Ashby respectfully seeks review of the denial pursuant to 28 U.S.C.
 9
     § 2679(d)(3), and requests that this Court find and certify that he was acting within the scope of
10
     his office or employment as a federal employee at the time of the incident. The Court’s
11

12   certification will cause the United States to defend Chief Ashby under the FTCA.

13                                      II. STATEMENT OF FACTS

14          A. Chief Ashby Was an Employee of the Federal Government, therefore
               Plaintiff’s Claims Are Properly Against the United States, Not Him Personally.
15
            The Nooksack Indian Tribe is a federally recognized by Congress. On the day of the
16
     subject incident, January 5, 2018, Chief of Police Ashby was (and still is) an employee of the
17

18   Nooksack Police Department and an employee of the federal government. Declaration of Chief

19   Ashby ¶¶ 1-2. The Tribal Police Department is funded and self-governed by an Indian Self-

20   Determination and Assistance Act PL-638 self-governance compact between the Nooksack

21   Tribe and the United States (in short, the “638 Contract”). A copy of the federal 638 Contract
22   (a/k/a the Annual Funding Agreement for Law Enforcement Services or a “self-determination”
23
     contract) and modifications thereto is attached to the Declaration of Thomas B. Nedderman as
24
     Exhibit. 1.
25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR              F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 2                  200 W. THOMAS ST., SUITE 500
                                                      SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                            TEL 206 441-4455
                                                      FAX 206 441-8484
               Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 3 of 12



 1           The federal 638 Contract for the Nooksack Tribal Police Department states that the

 2   Police Department “[s]hall carry out patrol duties and ensure protection of life, property, and
 3   crime prevention.” Id. at 18.
 4
             Tribal law enforcement officers are considered employees of the federal government for
 5
     Federal Tort Claims Act (FTCA) purposes when tribal law enforcement functions—as here—
 6
     are funded and performed pursuant to the 638 Contract. The 638 Contract expressly states:
 7
                    FTCA Coverage: For purposes of FTCA coverage, the Contractor
 8           [Nooksack Police Department] and its employees (including individuals
             performing personal services contracts with the Contractor to provide health
 9           care services) are deemed to be employees of the Federal government while
             performing work under this contract.
10
     638 Contract at 63 (emphasis added). Accordingly, Chief Ashby should be deemed to be an
11

12   employee of the federal government. All common law tort claims alleged to have been based

13   on his conduct must be brought, as a matter of law, against the United States pursuant to the

14   FTCA.

15           B. Chief Ashby Was Acting in the Scope of His Office/Employment on January 5,
                2018.
16
             At all relevant times, Defendant Mike Ashby was the Interim Chief of the Nooksack
17

18   Tribal Police Department. See Declaration of Chief Mike Ashby ¶ 1. Before serving as the

19   Interim Chief, he served as Lieutenant for the Nooksack Tribal Police Department for 12 years.

20   Id. ¶ 2; see also Chief Ashby’s curriculum vitae attached to his declaration as Exhibit 2. As

21   part of his duties, Chief Ashby supervises, assigns, reviews, and participates in the work of law
22   enforcement staff working under the Chief of Police. Id. ¶ 3; see also job description for
23
     Interim Chief of Police, attached to his declaration as Exhibit 1.
24
             The job description states in pertinent part that the Chief:
25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR              F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 3                   200 W. THOMAS ST., SUITE 500
                                                       SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                             TEL 206 441-4455
                                                       FAX 206 441-8484
               Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 4 of 12



 1              •   Plans, organizes, directs and supervises all activities of the police department;
                    directs selection and training of officers; develops and installs, within
 2                  established policy and legal limits, departmental procedures, rules and
                    regulations;
 3

 4              •   Coordinates and administers daily police activities, including but not limited to,
                    patrols, responses to calls, community relations, and report writing;
 5
                •   Assures security is present at various Tribal functions; and
 6
                •   Maintains support documentation and files in a manner, which protects the
 7                  functions of law enforcement and the Nooksack Indian Tribe.
 8   Exhibit 1 Job Description at 1-2.
 9
            Required qualifications for Chief of Police position include:
10
                •   Must have a high degree of self-control in high stress situations;
11
                •   Must have a general knowledge of Indian tribal laws, customs, and traditions;
12
                •   Ability to exercise independent judgment in very complex situation with
13
                    minimal supervision or direction; and
14

15              •   Maintain personal integrity and cultural sensitivity.

16   Exhibit 1 Job Description at 2-3.

17          When needed, Chief Ashby responds to calls for police assistance. Id. ¶ 3. Chief Ashby

18   is familiar with the Nooksack Tribe’s 638 Contract for law enforcement services, the standards
19   of conduct pursuant thereto, and the standard operating procedures of both the State and
20
     Nooksack Tribal law enforcement agencies. Id. ¶ 5. He also understands the jurisdictional
21
     limitations/restrictions placed upon both state and tribal law enforcement agencies operating in
22
     and near Indian Country in Washington, namely the land of the Nooksack Indian Tribe. Id.
23
     Over the course of his 14 years of employment with the Tribal Police Department, Chief Ashby
24
     has provided numerous services for both past and present Tribal Elections Boards. Id. ¶ 6. For
25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR             F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 4                  200 W. THOMAS ST., SUITE 500
                                                      SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                            TEL 206 441-4455
                                                      FAX 206 441-8484
               Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 5 of 12



 1   example, he has been called to serve as a witness, provide security for board members and

 2   candidates, provide security for the transportation of election material such as ballots, and to
 3   close and secure election board offices and/or polling places. Id.
 4
            It is the Nooksack Police Department’s standard operating procedure for its tribal
 5
     officers to provide “civil standby” services, building security checks, and building closures. Id.
 6
     ¶ 18. On-duty Nooksack officers will provide the requested assistance to close and secure a
 7
     public office if they are available. Id. ¶ 19.
 8
            C. On January 5, 2018, Chief Ashby, as Requested by the Election
 9             Superintendent, Assisted with Securing and Closing the Election Office.
10          On January 5, 2018, at approximately 1:50 p.m., Katrice Rodriguez, the Election
11
     Superintendent, called him to request that the Police Department assist with closing and
12
     securing the Election Board office at 2 p.m., the official deadline for accepting candidate
13
     election materials. Id. ¶ 9; see also Chief Ashby’s Police Narrative Report at 3, attached to his
14
     Declaration as Exhibit 3. The Election Board office is adjacent to the Police Department. Id.
15
            Chief Ashby, who was protecting property owned by the Tribe, arrived at the Election
16
     Board office shortly before 2 p.m. Id. ¶ 10.      The Election Office, which also serves as the
17

18   Tribal Council Chambers, is located on fee land owned by the Tribe. When he arrived, the

19   Superintendent was the only person in the Board office. Id. Moments later, two people came in

20   the office that he knew: Charlott Melland and Elouise Zapata, who handed the Superintendent

21   various papers. Id. ¶ 11.
22          At 2 p.m. sharp, Election Superintendent Rodriguez announced the office closure and
23
     requested that Chief Ashby lock the front door, signifying the end for accepting candidate
24
     election materials. Id. ¶ 12; see also Police Narrative Report at 3. The only people present in
25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR             F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 5                  200 W. THOMAS ST., SUITE 500
                                                      SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                            TEL 206 441-4455
                                                      FAX 206 441-8484
               Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 6 of 12



 1   the office were Election Superintendent Rodriquez, Ms. Melland, and Ms. Zapata. Id.      Chief

 2   Ashby looked at his Department-issued cell phone, which listed the time as 1400 hours (2:00
 3   p.m.), and as he was locking the Election Board office doors, he saw Ms. Melland’s two
 4
     children arrive; informed Ms. Melland; and allowed the two children to enter while Ms.
 5
     Melland completed her business. Id. ¶ 13. Approximately two minutes later, Chief Ashby
 6
     unlocked the door to allow Ms. Zapata, Ms. Melland, and her two children to exit. Id. ¶ 14.
 7
            Several minutes later, at 2:04 p.m. on January 5, 2018, Plaintiff Carmen Tageant, who
 8
     Chief Ashby knew previously, arrived at the Election Board office. Id. ¶ 15. Chief Ashby
 9
     unlocked the door from inside the office and opened it. Id. While standing inside the entry
10
     way, he informed Ms. Tageant that the candidate acceptance period ended at 2 p.m., and that
11

12   the Election Board office was officially closed. Id.; see also Police Report at 3. She argued

13   with him and attempted to force her way past him, pushing slightly. Police Report at 3-4. He

14   extended his arms the width of the inner door jamb to prevent any further entry and to protect

15   the Tribe’s property. Id. ¶ 16.
16          The Election Superintendent explained to Ms. Tageant that the deadline had passed and
17
     that she could not accept candidate materials after 2 p.m. See Police Report at 3.
18
            Ms. Tageant stopped trying to enter the Election Board office, but continued talking to
19
     the Election Board Superintendent in an argumentative manner for the next two minutes before
20
     finally leaving. Chief Ashby did not issue a citation to Ms. Tageant because he knew that the
21
     Tribe did not have criminal jurisdiction over the Election Office.
22
            Five days after the January 5, 2018 incident, Ms. Tageant filed this lawsuit against
23

24   Chief Ashby in his personal capacity for tortious conduct of assault, battery, and intentional

25   infliction of emotional distress. See generally Complaint. The Nooksack Tribe tendered defense
     DEFENDANT MICHAEL ASHBY’S MOTION FOR             F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 6                  200 W. THOMAS ST., SUITE 500
                                                      SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                            TEL 206 441-4455
                                                      FAX 206 441-8484
                 Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 7 of 12



 1   of the lawsuit to the United States because Chief Ashby was performing his law enforcement

 2   duties as a federal employee pursuant to the federal 638 Contract. Namely, he was acting
 3   within the scope of his office or employment by protecting Tribe-owned property at the time of
 4
     the incident.
 5
               The United States declined to “certify” (i.e., “determine”) that he was acting with the
 6
     scope of his federal employment at the time of the alleged incident, and therefore refused to
 7
     defend him. The FTCA states that if the “Attorney General has refused to certify scope of
 8
     office or employment under this section, the employee may at any time before trial petition the
 9
     court to find and certify that the employee was acting within the scope of his office or
10
     employment.” 28 U.S.C. § 2679(d)(3). On this basis, Chief Ashby moves the Court to find and
11

12   certify that he was acting within the scope of his office or employment at the time of the

13   alleged incident.

14                                    III. EVIDENCE RELIED UPON

15             Chief Ashby relies on the Declaration of Chief Mike Ashby and attachments thereto;
16   the Declaration of Thomas B. Nedderman and attachment thereto; and the pleadings and files
17
     herein.
18
                                                   IV. ISSUE
19
               Should the Court find and certify that Defendant Chief Ashby was acting within the
20
     scope of his office or employment when:
21
               (1) the 638 Contract expressly states he is an employee of the federal government when
22
     performing law enforcement work under the Contact; and
23

24             (2) he was performing law enforcement work under the Contract by protecting Tribe-

25   owned land at the time of the incident?
     DEFENDANT MICHAEL ASHBY’S MOTION FOR             F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 7                  200 W. THOMAS ST., SUITE 500
                                                      SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                            TEL 206 441-4455
                                                      FAX 206 441-8484
                 Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 8 of 12



 1                                        V. LEGAL ARGUMENT

 2      A. This Court Has Jurisdiction to Decide Questions of Certification
 3          Pursuant to 28 U.S.C. § 2679(d)(3), the Court has jurisdiction to review the United
 4
     States’ denial of certification. It states that “[i]n the event that the Attorney General has refused
 5
     to certify scope of office or employment under this section, the employee at any time before
 6
     trial petition the court to find and certify that the employee was acting within the scope of his
 7
     office or employment.” Id. If this Court so certifies, “then such action or proceeding shall be
 8
     deemed to be an action or proceeding brought against the United States” and “the United States
 9
     shall be substituted as the party defendant.” Id. Likewise, the United States has discretion to
10

11   remove this case (and this motion) to the federal district court. Id.

12          The United States’ denial of certification is subject to de novo review in this Court and

13   on appeal. Green v. Hall, 8 F.3d 695, 698 (9th Cir. 1993). The party seeking review of the

14   denial of certification, here Chief Ashby, bears the burden of presenting evidence and

15   disproving the United States’ decision by a preponderance of the evidence. Id. Here, Chief
16   Ashby submits his Declaration with the job description, his curriculum vitae, and the Police
17
     Report as evidence in support of the certification. His counsel of record submits the federal 638
18
     Contract.
19
        B. If this Court Certifies that Chief Ashby Was a Federal Employee, then the United
20         States Will Substitute as a Defendant and Remove the Case to District Court.

21          If “certification” is given in a civil action, the Federal Employees Liability Reform and
22   Tort Compensation Act of 1988 (also called the “Westfall Act”), which amended the FTCA,
23
     requires substitution of the United States as a defendant, in lieu of the federal employee
24
     defendant, which leaves the plaintiff with a single avenue of recovery, the FTCA. Id. (citations
25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR              F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 8                   200 W. THOMAS ST., SUITE 500
                                                       SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                             TEL 206 441-4455
                                                       FAX 206 441-8484
                 Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 9 of 12



 1   omitted). The FTCA grants exclusive jurisdiction to district courts for a claim against the

 2   United States for torts committed by federal employees while acting within their scope of
 3   employment. 28 U.S.C. § 1346(b)(1); Williams v. United States, 350 U.S. 857, 76 S. Ct. 100,
 4
     100 L. Ed. 761 (1955); see also Shirk v. United States, 773 F.3d 999 (9th Cir. 2014) (stating that
 5
     determining the existence of Federal Tort Claims Act jurisdiction requires two-step approach:
 6
     courts must determine whether alleged activity is encompassed by the relevant federal contract
 7
     or agreement and whether allegedly tortious action falls within scope of tortfeasor’s
 8
     employment under state law).
 9
               Accordingly, if this Court certifies that Chief Ashby was acting within the scope of his
10

11   employment as a federal employee at the time of the incident, then the FTCA applies to Ms.

12   Tageant’s claims and United States will (1) substitute itself for Chief Ashby; and (2) remove

13   this case to the federal district court.

14       C. Chief Ashby Was a Federal Employee and thus Covered Under the FTCA at the
            Time of the Incident.
15
               Tribal law enforcement officers are considered employees of the federal government for
16
     purposes of the Federal Tort Claims Act (FTCA) when the tribal law enforcement functions—
17

18   as here—are funded and performed pursuant to the 638 Contract. The 638 Contract expressly

19   states:

20                     FTCA Coverage: For purposes of FTCA coverage, the Contractor
               [Nooksack Police Department] and its employees (including individuals
21             performing personal services contracts with the Contractor to provide health
               care services) are deemed to be employees of the Federal government while
22             performing work under this contract.
23
     638 Contract at 63 (emphasis added). The 638 Contract existed on January 5, 2018, the date of
24
     the incident. Accordingly, Chief Ashby should be deemed to be an employee of the federal
25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR              F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 9                   200 W. THOMAS ST., SUITE 500
                                                       SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                             TEL 206 441-4455
                                                       FAX 206 441-8484
              Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 10 of 12



 1   government and all common law tort claims alleged to have been based on his conduct must be

 2   brought against the United States pursuant to the FTCA. See Big Crow v. Rattling Leaf, 296 F.
 3   Supp.2d 1067 (SD 2004) (Attorney General refused certification; court found that tribal law
 4
     enforcement officer was acting within the scope of his employment when working under a self-
 5
     determination [638] contract per 28 U.S.C. § 2679(d)(3)).
 6
            The work that Defendant Ashby performed under the 638 Contract included enforcing
 7
     the Nooksack Police Department’s standard operating procedure for its tribal officers to
 8
     provide “civil standby” services, building security checks, and building closures. Declaration of
 9
     Chief Ashby ¶ 18. On-duty Nooksack officers provide the requested assistance to close and
10
     secure a public office if they are available. Id. ¶ 19. Over the course of his 14 years of
11

12   employment with the Tribal Police Department, Chief Ashby has provided numerous services

13   for both past and present Tribal Elections Boards. Id. ¶ 6. For example, he has been called to

14   serve as a witness, provide security for board members and candidates, provide security for the

15   transportation of election material such as ballots, and to close and secure election board offices
16   and/or polling places. Id.
17
        D. Chief Ashby Was Acting Within the Scope of His Employment at the Time of the
18         Incident.

19          State law governs the scope of employment inquiry under the Westfall Act. Pauly v.

20   U.S. Dep’t of Agri., 348 F.3d 1143, 1151 (9th Cir. 2003). Because the incident occurred in

21   Deming, WA, Washington state law applies:
22          Under Washington law, an employee acts within the scope of his employment,
            even if his acts are contrary to instruction or constitute intentional torts, when he
23
            is “engaged in the performance of duties required of him by his contract of
24          employment” or when “he [is] engaged in the furtherance of the employer’s
            interest.”
25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR             F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 10                 200 W. THOMAS ST., SUITE 500
                                                      SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                            TEL 206 441-4455
                                                      FAX 206 441-8484
              Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 11 of 12



 1          Pauly, 348 P.3d at 1151 (quoting Dickinson v. Edwards, 105 Wn.2d 457, 716 P.2d 814

 2   (1986) (emphasis added).      Here, Chief Ashby was engaged in the performance of duties
 3   required of him by the Tribe’s federal 638 Contract by only protecting Tribal property.
 4
            Significantly, Chief Ashby did not issue a citation to Ms. Tageant because he
 5
     recognized that the Tribe did not have criminal jurisdiction over the Election Office.
 6
                                             V. CONCLUSION
 7
            Based on the foregoing preponderance of the evidence and well-established law, this
 8
     Court should certify that Chief Ashby was a federal employee for purposes of the FTCA and
 9
     was acting within the scope of his office or employment at the time of the incident.
10

11          DATED this 17th day of July, 2019.

12                                                FLOYD, PFLUEGER & RINGER, P.S.
13
                                                  By: /s/ Thomas B. Nedderman
14                                                   Thomas B. Nedderman, WSBA No. 28955
                                                     Tnedderman@floyd-ringer.com
15                                                   FLOYD, PFLUEGER & RINGER P.S.
                                                     200 W. Thomas Street, Suite 500
16
                                                     Seattle, WA 98119
17                                                   Tel (206) 441-4455
                                                     Fax (206) 441-8484
18                                                   Attorney for Defendant Ashby

19

20

21

22

23

24

25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR            F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 11                200 W. THOMAS ST., SUITE 500
                                                     SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                           TEL 206 441-4455
                                                     FAX 206 441-8484
              Case 2:19-cv-01082-JLR Document 6 Filed 07/17/19 Page 12 of 12



 1                                   CERTIFICATE OF SERVICE

 2            I declare under penalty of perjury and the laws of the State of Washington that on the
     below date, I delivered a true and correct copy of DEFENDANT’S MOTION FOR
 3   CERTIFICATION OF EMPLOYMENT via the method indicated below to the following
     parties:
 4
      Gabriel S. Galanda                         Counsel for Plaintiff      [ ] Via Messenger
 5
      Bree R. Black Horse                                                   [ ] Via Email
 6    Galanda Broadman, PLLC                                                [ ] Via Facsimile
      PO Box 15146                                                          [ ] Via U.S. Mail
 7    Seattle, WA 15146                                                     [X] Via CM/ECF
      gabe@galandabroadman.com
 8    bree@galandabroadman.com

 9    Michelle Lambert                           Counsel for Defendant      [ ] Via Messenger
      Assistant US Attorney                      United States              [ ] Via Email
10    1201 Pacific Avenue, Suite 700                                        [ ] Via Facsimile
      Tacoma, WA 98406                                                      [ ] Via U.S. Mail
11
      (253) 428-3824 [P]                                                    [X] Via CM/ECF
12    Michelle.Lambert@usdoj.gov

13    Charles Hurt                               Co-Counsel for             [ ] Via Messenger
      Rickie W. Armstrong                        Defendant Ashby            [ ] Via Email
14    Office of Tribal Attorney                                             [ ] Via Facsimile
      PO Box 63                                                             [ ] Via U.S. Mail
15    5047 Mt. Baker Hwy                                                    [X] Via CM/ECF
      Deming, WA 98244
16    churt@nooksack-nsn.gov
      rarmstrong@nooksack-nsn.gov
17

18

19          DATED this17th day of July, 2019.

20

21                                        /s/ Monica R. Howard
                                          Monica R. Howard, Legal Assistant
22

23

24

25
     DEFENDANT MICHAEL ASHBY’S MOTION FOR           F LOYD , P FLUEGER & R INGER P.S.
     CERTIFICATION OF EMPLOYMENT - 12               200 W. THOMAS ST., SUITE 500
                                                    SEATTLE, WA 98119-4296
     No. 2:19-cv-01082-JLR                          TEL 206 441-4455
                                                    FAX 206 441-8484
